Exhibit 10.2

 

 

LOGO [g57787g1113114959398.jpg]

TRANSITION AGREEMENT AND GENERAL RELEASE

November 11, 2020

Kelly Kramer

Dear Kelly:`

Thank you for your service with Cisco Systems, Inc. (“Cisco” or “Company”). This
Transition Agreement and General Release (“Agreement”) sets forth the terms of
your transition from Executive Vice President and Chief Financial Officer to
Executive Advisor and subsequent separation from employment with Cisco. By this
Agreement, you agree to resign your position as Executive Vice President and
Chief Financial Officer with Cisco and become an “Executive Advisor” effective
as of the employment start date of Cisco’s new Chief Financial Officer, or such
earlier date as mutually agreed upon (the date of your actual transition of
employment, the “Transition Date”). The Transition Date is expected to be
December 18, 2020. Your employment with Cisco will terminate, and your position
as Executive Advisor will therefore end, no later than November 15, 2021 or as
otherwise determined under this Agreement (the date of your actual termination
of employment, the “Termination Date”).

This Agreement contains two separate signature pages, the first of which must be
signed any time between November 11, 2020 and December 2, 2020, and the second
of which should be signed on your Termination Date. To facilitate this process,
you are being provided two original copies of the Agreement. Your first
execution of the Agreement releases any potential claims you may have against
Cisco and the other Releasees (as defined below) as of your signature date. Your
second execution of the Agreement applies to all potential claims you may have
against the Cisco and the other Releasees, including those occurring after your
first execution of the Agreement and those in connection with the termination of
your employment by Cisco without Cause (as defined in the Cisco Systems, Inc.
2005 Stock Incentive Plan). For clarity, you will only be eligible for the
second execution of this Agreement in the event you execute this Agreement a
first time and are terminated by Cisco without Cause before November 15, 2021.
Please read the following carefully as it sets forth the terms of our agreement.
If you agree to its terms after considering them as provided herein, you are
asked to sign it and it will be binding upon you.

Although your health coverage will end on the last day of the month of the
Termination Date, you may be eligible to continue that coverage under the
Consolidated Omnibus Budget Reconciliation Act (COBRA) at your own expense.
Subject to the terms of this Agreement with respect to equity awards and certain
other benefits, all of your other benefits, including, but not limited to,
vesting of stock options, restricted shares and/or restricted stock units and
participation in the employee stock purchase plan (ESPP), will end on the
Termination Date.

The balance of this Agreement set out in Section I-XII below describes a variety
of matters relating to the transition and termination of our employment
relationship and your right to receive



--------------------------------------------------------------------------------

specific compensation and benefits in exchange for certain commitments and
obligations by you. Please note that Section I of the Agreement (“Agreement Not
to Accept Certain Employment”) is optional and only available to you upon
signing the Agreement a second time. You may elect to comply with the
obligations described in Section I in exchange for the additional benefits
described in that section, or you may elect to exclude Section I from the second
signing of this Agreement, in which case you will not receive the additional
benefits described in that section. The choice is entirely yours—Cisco does not
wish to, and will not, prohibit you from seeking or accepting employment with
any of the entities listed in Section I (subject to your compliance with your
ongoing confidentiality and other ongoing obligations to Cisco), but if you are
willing to forego employment with those entities during the period following the
Termination Date until the close of business on November 15, 2021, Cisco is
willing to compensate you for your forbearance as described in Section I. Please
review Section I carefully, and after doing so, please confirm, upon your second
signing of the Agreement, whether you wish to include or exclude that section
from the Agreement by checking and initialing the appropriate space at the end
of Section I. If you do not check and initial one of the spaces, Section I will
not become part of the Agreement, and you will not be eligible to receive any of
the additional benefits described in that section.

Sections II-XII of the Agreement are not optional and will become part of both
signings of the Agreement if it becomes effective. The release of claims in
Section IV applies to all potential claims you may have against Cisco and the
other Releasees, including those in connection with the termination of your
employment. The manner in which this Agreement will become effective is
described in Section V.

Please read the following paragraphs carefully as they set forth the terms of
our agreement. If you agree to its terms after considering them as provided
herein, you are asked to sign it and it will be binding upon you.

 

  I.

Agreement Not to Accept Certain Employment

If you elect not to accept employment with any of the “Entities” (listed below)
during the period following the Termination Date until the close of business on
November 15, 2021 (the “Period”), you will be entitled to receive the additional
benefits set out below. For purposes of this Section I, “employment” means the
provision of any work, labor, or services to any of the Entities on a
compensated or uncompensated basis whether as an employee, contractor,
consultant, or member of any board of directors or advisory board. The Entities
are: Arista Networks, Inc.; Broadcom Inc.; CommScope Holding Company, Inc.;
Check Point Software Technologies Ltd.; Dell Technologies Inc.; Dynatrace; F5
Networks, Inc.; FireEye, Inc.; Fortinet, Inc.; Hewlett-Packard Enterprise
Company; Huawei Technologies Co., Ltd.; Juniper Networks, Inc.; Lenovo Group
Limited; LogMeIn, Inc.; Microsoft Corporation; New Relic, Inc.; Nokia
Corporation; Nutanix, Inc.; Palo Alto Networks, Inc.; RingCentral, Inc.; Slack
Technologies, Inc.; Ubiquiti Networks; VMware, Inc.; Zoom Video Communications,
Inc.; and Zscaler, Inc. Notwithstanding the foregoing, you will not be deemed to
have provided any work, labor, or services to any of the Entities for the
purposes of this Section I if you serve as an employee, contractor, consultant,
or member of any board of directors or advisory board for a company that is
acquired by one of the Entities during the Period and (a) you continue to serve
in substantially the same position/role with such company after the acquisition
as you held before the acquisition, and (b) you did not have knowledge at the
time you began to provide work, labor, or services to such company that it was a
potential acquisition target by one of the Entities.

 

Page 2 of 11



--------------------------------------------------------------------------------

In exchange for your election not to accept employment with any of the Entities,
any applicable Cisco restricted stock units originally scheduled to vest during
the Period will accelerate and vest as of your Termination Date and settle
within fourteen (14) calendar days of the originally scheduled vesting date, on
the condition that, as of each such settlement date, you have complied with the
requirements of this Section. Furthermore, if you remain compliant with this
section through November 10, 2021, you will be deemed eligible for Retirement
vesting (as such term is defined in the Company’s PRSU Agreement) for the PRSUs
granted on September 18, 2018 under grant award number 1391230. Subject to the
terms of the PRSU Agreement, the PRSUs (actual number vesting depending on
achievement of performance goals) shall vest on November 10, 2021 and settle no
earlier than November 10, 2021 and no later than November 30, 2021, provided you
have not breached this Agreement. These PRSUs shall otherwise continue to be
subject to the terms and conditions of the PRSU Agreement including the
restrictive covenants set forth therein, except that the list of Entities shall
be considered the organizations and businesses which compete with or are in
conflict with the interests of Cisco for purposes of interpreting
Section 3(b)(iii) of the PRSU Agreement. Additionally, assuming you comply with
the requirements of this Section I, you will continue to receive the Cash
Benefit (as defined in Section III) in accordance with Cisco’s usual payroll
procedures. The benefits described in this paragraph shall be referred to herein
as the “Additional Benefits”. The Additional Benefits will be subject to
applicable payroll deductions, applicable payroll taxes and authorized after-tax
deductions. The Additional Benefits shall otherwise continue to be subject to
the terms and conditions of any applicable equity award agreement.

Nothing in this Section I prevents you from accepting employment with any of the
Entities at any time, including during the Period. However, if you accept
employment with any of the Entities during the Period, you will not earn any of
the Additional Benefits that would otherwise have become earned on or after the
date on which you accept such employment. As a condition of receiving each
Additional Benefit, you must, no earlier than fourteen (14) calendar days
preceding each equity award vesting date and no later than each equity award
vesting date, email [                ] and confirm that you have not accepted
employment with any of the Entities.

PLEASE CONFIRM WHETHER YOU WISH TO HAVE THIS SECTION I BECOME PART OF THE SECOND
SIGNING OF THIS AGREEMENT BY CHECKING THE APPROPRIATE SPACE BELOW AND INITIALING
YOUR SELECTION. IF YOU FAIL TO MAKE A SELECTION, THIS SECTION I WILL NOT BECOME
PART OF THIS AGREEMENT AND WILL BE OF NO FORCE OR LEGAL EFFECT:

I elect to include Section I in this Agreement and intend to abide by its terms
and receive the Additional Benefits.        X        Initials: /s/ KK

I do not wish to include Section I in this Agreement and understand that I will
not be entitled to receive any of the Additional Benefits as a result of my
election.                    Initials:         

 

Page 3 of 11



--------------------------------------------------------------------------------

II.        Transition Period and Services: As of the Transition Date, you shall
be employed as an Executive Advisor on an at-will basis reporting to Chuck
Robbins, Chairman and Chief Executive Officer or his successor (the “CEO”),
until your Termination Date, which shall occur no later than the close of
business on November 15, 2021 (such period of employment, the “Transition
Period”). The Transition Period will terminate before November 15, 2021 if you
resign as an Executive Advisor or if the Company terminates the employment
relationship for any reason.

You will not be eligible to participate in the Company’s Executive Incentive
Plan or any other bonus or incentive compensation plans for fiscal years 2021 or
2022. You shall not be eligible to receive any new equity awards during the
Transition Period.

During the Transition Period, you will be required to work at least 35 hours per
month. During the Transition Period, you will be allowed to commence new
employment outside of Cisco so long as such employment (i) does not involve
serving in the position of chief financial officer of any company, (ii) does not
interfere with your duties as an Executive Advisor, and (iii) except with the
prior written consent of the CEO, is not with any of the Entities. For purposes
of this Section II, “employment” shall include board of director or advisory
board membership, and consulting arrangements. During the Transition Period, the
CEO or his successor must approve all your board of director or advisor board
membership arrangements, whether or not with an Entity.

The commencement of employment with one of the Entities during the Transition
Period will be deemed a breach of this Agreement and Cisco shall have all of its
rights under law and equity for such breach including, but not limited to, the
termination of your employment as an Executive Advisor and the forfeiture of all
rights to the benefits hereunder.

III.      What You Will Receive. In exchange for entering into this Agreement
and provided (i) you do not exercise your right to revoke this Agreement,
(ii) you do not violate the covenants set forth herein, (iii) you do not
voluntarily terminate your employment during the Transition Period, or (iv) your
employment is not terminated by Cisco for Cause during the Transition Period,
you will be paid an annual base salary of $120,000 until November 15, 2021
($10,000 per month) (the “Cash Benefit”), which will be paid in accordance with
the normal Company payroll procedures.

During the Transition Period, you shall continue to vest in your equity awards
and your equity awards shall continue to be governed by their terms. If, during
the Transition Period, you voluntarily terminate your employment as an Executive
Advisor or if the Company terminates the employment relationship for Cause, you
will immediately forfeit all outstanding and unvested equity awards.

To the extent your Termination Date occurs prior to November 15, 2021 due to a
termination of your employment by Cisco without Cause, in exchange for signing
the Release the second time and provided (x) you do not exercise your right to
revoke such Release, (y) you elect to include Section I in this Agreement and
comply with its terms, and (z) you agree to be bound by and comply with the
provisions of Section X below, you will be eligible to receive the Additional
Benefits set forth in Section I.

 

Page 4 of 11



--------------------------------------------------------------------------------

IV.       The Release and What You Are Agreeing To Release: You agree to the
terms of this Agreement, including the release (the “Release”) as set forth
below, which shall be executed a first time between November 11, 2020 and
December 2, 2020 and which may be executed a second time on the date Cisco
terminates your employment without Cause. If you fail to execute such release
the first time by December 2, 2020 or revoke it, this Agreement shall not become
effective.

Except as set forth in Section VI, which identifies claims expressly excluded
from this release, in consideration for the Cash Benefits in Section III and, if
applicable, the Additional Benefits in Section I, you release Cisco, any
affiliated companies of Cisco, any Cisco sponsored or established benefit plans,
the administrators, fiduciaries, and trustees of any Cisco sponsored or
established benefit plans, and the current and former officers, directors,
agents, employees and assigns of Cisco, of any affiliated companies of Cisco and
of any Cisco sponsored or established benefit plans (the “Releasees”), to the
maximum extent permitted by law, from any and all known and unknown claims up
through the date that you execute this Agreement. The claims which you are
releasing include, but are not limited to, those related to your employment with
Cisco and the termination thereof. All such claims (including related claims for
attorneys’ fees and costs) are waived and released without regard to whether
those claims are based on any alleged breach of a duty arising in statute,
contract, or tort. This expressly includes waiver and release of all claims for
monetary damages and any other form of personal relief and any claims arising
under any and all laws, rules, regulations, or ordinances, including but not
limited to the Age Discrimination in Employment Act (ADEA); the Family and
Medical Leave Act (FMLA); the Worker Adjustment and Retraining Notification Act;
Title VII of the Civil Rights Act of 1964; the Americans with Disabilities Act;
the Employee Retirement Income Security Act (ERISA); the Equal Pay Act of 1963;
the California Fair Employment and Housing Act; the California Labor Code; the
California Business and Professions Code; and any similar laws of any state or
governmental entity.

The release set forth in this agreement includes a waiver of all unknown claims
as of the time of this agreement and, accordingly, you agree to waive any rights
under any applicable statute pertaining to the waiver of unknown claims
including, but not limited to, Section 1542 of the Civil Code of the State of
California. Section 1542 states: “A general release does not extend to claims
that the creditor or releasing party does not know or suspect to exist in his or
her favor at the time of executing the release and that, if known by him or her,
would have materially affected his or her settlement with the debtor or released
party.”

This Agreement shall be governed by the laws of the State of California.

V.         Timeline For Considering And Signing This Agreement: You understand
and acknowledge that you have been provided a period of twenty-one (21) calendar
days to decide whether you will execute this Agreement, no one hurried you into
executing this Agreement during that period, no one coerced you into executing
this Agreement, and you have been advised to consult an attorney before signing
this Agreement. The offer of this Agreement shall expire at the end of the
twenty-first (21st) calendar day after you have received it (the “Expiration
Date”).

Your signed, accurately dated, and unmodified Agreement must be mailed to:
Francine Katsoudas, Executive Vice President and Chief People Officer, Cisco
Systems, Inc., 170 West Tasman Drive, San Jose, CA 95134 on or before the
Expiration Date. You may not date the Agreement for a future (or past) date.

 

Page 5 of 11



--------------------------------------------------------------------------------

You understand that unless more time is required by applicable law, you have a
limited period of seven (7) calendar days after your first signing to revoke
your acceptance of this Agreement. Further, should you wish to revoke those
portions of this Agreement that are to become effective after the second
signing, this must be done within seven (7) calendar days after your execution
of the second signing. You must mail written notification of revocation to:
Francine Katsoudas, Executive Vice President and Chief People Officer, Cisco
Systems, Inc., 170 West Tasman Drive, San Jose, CA 95134. Unless you personally
deliver the signed revocation on or before the end of the eighth (8th) calendar
day after the applicable first or second signing, it must be sent by a traceable
overnight delivery service or traceable overnight express mail and postmarked on
or before the end of the eighth (8th) calendar day after the applicable first or
second signing. This deadline will be extended to the next business day should
it fall on a Saturday, Sunday or holiday recognized by the U.S. Postal Service
and, if a revocation period longer than seven (7) calendar days is required
under applicable law, to the first business day after such revocation period
expires.

This Agreement will become effective and enforceable on the date that the
revocation period has expired after the first signing, provided that you have
delivered the signed Agreement to Cisco, Cisco has accepted it and you have not
revoked it (the “Effective Date”). Your benefits will commence or be made
available to you as set forth above in this Agreement, provided you comply with
all of your obligations and the terms of this Agreement.

If you exercise your right of revocation with respect to the first signing of
the Release, you will not be entitled to receive the Cash Benefit and your
employment with Cisco will terminate as of such date. If you exercise your right
of revocation with respect to the second signing of the Release, you will not be
entitled to the Additional Benefits.

Cisco reserves the right after receiving your signed Agreement to reject it and
decline to accept it in the event it is untimely or if it is modified by you. In
the event the Agreement is rejected or not accepted by Cisco, it will be void
and unenforceable.

In limited circumstances such as, for example, a medical emergency, Cisco
reserves the right in its sole discretion to accept an Agreement signed after
the Expiration Date. However, you should not expect that Cisco will accept an
Agreement signed after the Expiration Date and this paragraph cannot be used or
cited as imposing any obligation on Cisco to accept an Agreement signed after
the Expiration Date. Under no circumstances will Cisco accept an Agreement
executed or delivered to Cisco more than four (4) months after the date of this
Agreement. If you sign the Agreement any time after the Expiration Date, or
deliver it to Cisco more than one business day following the Expiration Date (as
set forth above), and Cisco accepts the Agreement, you will be solely
responsible for any and all tax liabilities, including penalties, excise taxes,
and/or interest, if any, under Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”).

VI.       Protecting Your Rights: In understanding the terms of this Agreement
and your rights, you are advised to consult with an attorney of your choice at
your expense prior to signing it the first and second time. Also, the only
claims that you are not waiving and releasing under this Agreement are claims
you may have for (1) unemployment, state disability, worker’s

 

Page 6 of 11



--------------------------------------------------------------------------------

compensation, and/or paid family leave insurance benefits under applicable state
law; (2) continuation of existing participation in Cisco-sponsored group health
benefit plans, at your own expense, under COBRA and/or under an applicable state
law counterpart(s); (3) any benefits entitlements that are vested as of your
Termination Date under the terms of a Cisco-sponsored benefit plan;
(4) violation of any federal, state or local statutory and/or public policy
right or entitlement that, by applicable law, is not waivable; (5) any wrongful
act or omission occurring after the date you execute this Separation Agreement;
and (6) any rights to indemnification, whether under any certificate of
Incorporation, bylaw, insurance policy, written agreement to which you are a
party, or under applicable law. In addition, nothing in this Agreement,
including but not limited to the release of claims provisions, (x) limits or
affects your right to challenge the validity of this Agreement under the ADEA or
the OWBPA (Older Workers Benefit Protection Act), (y) prevents you from filing a
charge or complaint with or from participating in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission, National Labor
Relations Board, the Securities and Exchange Commission, or any other any
federal, state or local agency charged with the enforcement of any laws,
including providing documents or any other information, or (z) limits you from
exercising rights under Section 7 of the NLRA to engage in protected, concerted
activity with other employees, although by signing this Agreement you are
waiving rights to individual relief (including backpay, frontpay, reinstatement
or other legal or equitable relief) in any charge, complaint, or lawsuit or
other proceeding brought by you or on your behalf by any third party, except for
any right you may have to receive a payment from a government agency (and not
Cisco) for information provided to the government agency. If you sign this
Agreement, you are agreeing that the benefits you will receive under Sections II
and III, as applicable, fully and completely satisfy all claims you might
possibly have against Cisco and the other released parties.

You are hereby provided notice that under the 2016 Defend Trade Secrets Act
(DTSA): (1) no individual will be held criminally or civilly liable under
Federal or State trade secret law for the disclosure of a trade secret (as
defined in the Economic Espionage Act) that: (A) is made in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and made solely for the purpose of reporting or investigating a
suspected violation of law; or, (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal so
that it is not made public; and, (2) an individual who pursues a lawsuit for
retaliation by an employer for reporting a suspected violation of the law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal, and does not disclose the trade secret,
except as permitted by court order.

VII.     Deferred Compensation Tax Consequences: Notwithstanding anything to the
contrary set forth herein, all payments and benefits described in this Agreement
that are not otherwise exempt from Section 409A, which establishes personal tax
and penalty liability for certain deferred compensation, shall be fully paid no
later than the short-term deferral deadline set forth in Treasury Regulation
Section 1.409A-1(b)(4). In the event that any change to this Agreement or any
additional terms are required to comply with Section 409A (or an exemption
therefrom), you hereby agree that Cisco may make such change or incorporate such
terms (by reference or otherwise) without your consent.

 

Page 7 of 11



--------------------------------------------------------------------------------

VIII.    Protecting Cisco’s Rights: In executing this Agreement, you acknowledge
that you have not relied upon any statement made by Cisco, or any of its
representatives or employees, with regard to this Agreement unless the
representation is specifically included in this written Agreement. Furthermore,
this Agreement contains our entire understanding regarding eligibility for and
the payment of separation benefits and supersedes any and all prior
representations and agreements regarding the subject matter of this Agreement.
However, this Agreement does not modify, amend or supersede written Cisco
agreements that are consistent with enforceable provisions of this Agreement
such as Cisco’s “Proprietary Information and Inventions Agreement” and Cisco’s
Arbitration Agreement and Policy. In addition, this Agreement in no way alters
the at-will nature of your employment; both you and Cisco are free to terminate
your employment at any time for any reason, with or without Cause or advance
notice. Except for any changes that Cisco may make with respect to Section 409A
as set forth herein, once effective and enforceable, this Agreement can only be
changed by another written agreement signed by you and Cisco’s Senior Vice
President of Human Resources (or his/her designee).

On or before your Termination Date, you agree to satisfy any and all outstanding
financial obligations to the Company and, return to the Company all Company
documents (and all copies thereof) and other Company property that you have had
in your possession at any time, including but not limited to, Company files,
notes, drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property (including, but
not limited to, computers, laptops, pagers, etc.), credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof). Additional Benefits will not be provided to you under
this Agreement until you comply with this requirement.

You agree that you will not disclose to others the fact or terms of this
Agreement, except that you may disclose such information to your spouse or to
your attorney or accountant in order for such individuals to render services to
you.

IX.       Mutual Non-Disparagement. You on the one hand, and the Company’s
officers and directors with knowledge of this Agreement on the other, agree not
to make any negative statement about or disparage the other party with any
written or oral statement. You specifically agree not to make any disparaging
comments regarding the Releasees or their products, services, agents,
representatives, directors, officers, shareholders, attorneys, employees,
vendors, affiliates, successors or assigns, or any person acting by, through,
under or in concert with any of them, with any written or oral statement.
Notwithstanding the foregoing, nothing in the clause shall be deemed to limit in
any way statements by you (i) to your advisors, including legal counsel, that
are under a contractual or legal obligation to preserve the confidentiality of
such statements or (ii) that you in good faith believe are truthful to any
regulatory or enforcement agency which requests information from you regarding
Cisco or in connection with any other legal or regulatory proceeding.

X.        Non-Solicitation; Confidential Information. You acknowledge that your
right to receive the Benefits and, if applicable, the Additional Benefits, shall
be conditioned upon you not either directly or indirectly soliciting, attempting
to hire, recruiting, encouraging, taking away, hiring any employee of Cisco or
inducing or otherwise causing an employee to leave his or her employment with
Cisco (regardless whether to commence employment with you or with any other

 

Page 8 of 11



--------------------------------------------------------------------------------

entity or person) until the close of business on November 15, 2021. “Solicit for
employment” shall mean, for purposes of this Section X, directly or through an
intermediary targeting or personally inviting or encouraging a Cisco employee to
consider terminating his or her current employment to accept employment with the
soliciting entity. “Solicit for employment” shall not mean posting job openings
on internal or external websites, third party career, job related websites or
social networking sites available for view by the public or responding to or
hiring individuals who have submitted applications or inquiries through such
sites provided that such applications or inquiries have not been solicited as
prohibited by this. You hereby acknowledge that you are and continue to be bound
by the Proprietary Information and Inventions Agreement you signed with the
Company dated as of January 3, 2012 (the “Confidentiality Agreement”), and that
the Confidentiality Agreement inures to the benefit of the Company to the same
extent as set forth in the Agreement, and that as a result of your employment
with the Company you have had access to the Company confidential information,
that you will hold all confidential information in strictest confidence and that
you will not make use of such confidential information on behalf of anyone. You
further agree that you will deliver to the Company no later than the Termination
Date all documents and data of any nature containing or pertaining to such
confidential information and that you have not taken with you any such documents
or data or any reproduction thereof. If you violate any of the provisions of the
Confidentiality Agreement, then all Additional Benefits to which you otherwise
would be entitled under Section I, above, as applicable, thereupon shall cease.

XI.       Full Disclosure: You confirm that you are not aware of any claim,
grounds, facts or circumstances that are expected to give rise to any material
investigation, material claim or audit by any entity, including but not limited
to, any state or federal or non-U.S. government agency, against Cisco in
relation to any matter whatsoever arising during your employment at Cisco. You
also confirm that, to the best of your knowledge, all of your statements to the
Audit Committee and your certifications under the Sarbanes-Oxley Act have been
complete and correct.

XII.     Enforceability Of This Agreement: Any controversy or any claim arising
out of or relating to the interpretation, enforceability or breach of this
Agreement shall be settled by arbitration in accordance with Cisco’s Arbitration
Agreement and Policy, a copy of which you acknowledge having previously received
and agreed to. If for any reason this Arbitration Agreement and Policy is not
enforceable, Cisco and you agree to arbitration under the employment arbitration
rules of the American Arbitration Association (which can be found at
http://www.adr.org) or any successor hereto. The parties further agree that,
except as set forth in the following paragraph, the arbitrator shall not be
empowered to add to, subtract from, or modify, alter or amend the terms of this
Agreement. Any applicable arbitration rules, agreement or policy shall be
interpreted in a manner so as to ensure their enforceability under applicable
state or federal law.

Should any provision of this Agreement be determined by an arbitrator or a court
of competent jurisdiction to be wholly or partially invalid or unenforceable,
the legality, validity and enforceability of the remaining parts, terms, or
provisions are intended to remain in full force and effect.

CISCO SYSTEMS, INC.

 

Page 9 of 11



--------------------------------------------------------------------------------

FIRST SIGNING: I UNDERSTAND AND VOLUNTARILY ACCEPT AND AGREE TO THE ABOVE TERMS
INCLUDING BUT NOT LIMITED TO THE RELEASE OF CLAIMS AS OF THE DATE OF MY
SIGNATURE (ORIGINAL)

 

/s/ Kelly A. Kramer

Signature of Employee

  

Nov-12-2020

Date Signed

Kelly A. Kramer

Printed Name of Employee

  

San Jose, CA USA

Location Signed at (e.g., San Jose, CA, USA)

 

Cisco Employee #

  

 

FOR CISCO USE ONLY

CISCO SYSTEMS, INC.

 

        Received by:

        Gabrielle Thompson 11/12/20

        Name/Date

  

Accepted by:

/s/ Gabrielle Thompson 11/12/20

Name/Date

M16.1(NS)

  

 

Page 10 of 11



--------------------------------------------------------------------------------

SECOND SIGNING: I UNDERSTAND AND VOLUNTARILY ACCEPT AND AGREE TO THE ABOVE TERMS
INCLUDING BUT NOT LIMITED TO THE RELEASE OF CLAIMS AS OF THE DATE OF MY
SIGNATURE (ORIGINAL)

 

     

Signature of Employee

  

     

Date Signed

     

Printed Name of Employee

  

     

Location Signed at (e.g., San Jose, CA, USA)

 

Cisco Employee #

  

 

FOR CISCO USE ONLY

CISCO SYSTEMS, INC.

 

        Received by:

                                                 

        Name/Date

  

Accepted by:

                                                     

Name/Date

M16.1(NS)

  

 

Page 11 of 11